PER CURIAM.
This is a slip and fall case m which plaintiff tripped over a step leading into a sunken living room as she was inspecting a model home owned by the defendant. Plaintiff asserts that she did not see the step and did not notice persons in front of her stepping down as she followed them into the sunken living room. The room was sufficiently lighted. Summary judgment was granted for the defendant and plaintiff appealed.
The fact situation was not unusual. It is a matter of common knowledge that the design of a sunken living room necessitates different levels. The case concerns a visible structural design involving *769no distraction or impeding objects attributable to the defendant, and the circumstances were not such as to place the defendant under a duty to warn. See Bowles v. Elks Pontiac Co., Fla.1953, 63 So.2d 769.
Affirmed.
ALLEN, Acting C. J., WHITE, J., and WILLIAMS, O. EDGAR, Jr., Associate Judge, concur.